TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 24, 2013



                                      NO. 03-13-00144-CV


                                      G. C., Sr., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is in all things affirmed. It FURTHER appearing to the Court that appellant has filed an

affidavit of inability to pay costs, it is FURTHER ordered that no costs of appeal are assessed

against appellant; and that this decision be certified below for observance.